Case: 15-13636   Date Filed: 11/08/2016   Page: 1 of 26


                                                              [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                          Nos. 15-13636; 15-14529
                        ________________________

                     D.C. Docket No. 1:14-cv-20368-KMM



HSI CHANG,
a.k.a. Mark Chang,

                                               Plaintiff - Appellant,

versus

JPMORGAN CHASE BANK, N. A.,

                                               Defendant - Appellee.

                        ________________________

                 Appeals from the United States District Court
                     for the Southern District of Florida
                        ________________________

                             (November 8, 2016)
                Case: 15-13636       Date Filed: 11/08/2016       Page: 2 of 26


Before ROSENBAUM and JILL PRYOR, Circuit Judges, and UNGARO, * District
Judge.

JILL PRYOR, Circuit Judge:

       Plaintiff Hsi Chang appeals the district court’s denial of his motion for

reconsideration of its earlier order denying on futility grounds Chang’s motion for

leave to amend his complaint. The district court denied the motion for

reconsideration because, even considering the proposed allegations set forth in the

motion, Chang would not be able to state a legally sufficient claim for negligence,

gross negligence, or aiding and abetting fraud or conversion against Defendant

JPMorgan Chase Bank, N.A. (the “Bank”). We disagree that the amendment

would be futile.

       Chang asserted in his motion that he had developed facts in discovery which

showed that (1) a Bank employee knew that Charles Gordon, the chief executive

officer of OPT Title and Escrow, Inc., had assisted Gordon in opening a bank

account called an “escrow account” into which funds were to be wired by third

parties with the expectation that the funds would be held in escrow by OPT Title;

(2) the Bank employee knew that Gordon was stealing from the account; (3) the

Bank employee assisted Gordon in committing the fraud; and (4) the Bank



       *
          Honorable Ursula Ungaro, United States District Judge for the Southern District of
Florida, sitting by designation.


                                                2
               Case: 15-13636       Date Filed: 11/08/2016      Page: 3 of 26


received at least a short-term financial benefit from allowing Gordon to use OPT

Title’s account as a vehicle for his fraud.

       Although Chang was not a Bank customer, these facts, if proven, are

sufficient to establish that the Bank owed Chang a duty of care and, therefore, the

Bank may be held liable under negligence theories. Additionally, these facts are

sufficient to state a claim for aiding and abetting fraud or conversion by the Bank

because Chang plausibly claims that the Bank rendered substantial assistance to

Gordon in the commission of the fraud and misappropriation. Thus, after careful

consideration and with the benefit of oral argument, we hold that the district court

erred in denying Chang’s motion for reconsideration on the basis that even

considering his new allegations set forth in his motion for reconsideration, he

failed to state claims for relief. Accordingly, we reverse the district court’s denial

of the motion for reconsideration, reverse the judgment dismissing Chang’s claims

with prejudice, and remand the case for further proceedings. 1




       1
          After dismissing Chang’s claims with prejudice, the district court awarded attorney’s
fees to the Bank. Because we reverse the underlying judgment, we also vacate the award of fees.
                                               3
               Case: 15-13636          Date Filed: 11/08/2016    Page: 4 of 26


                                  I.      BACKGROUND

A.     The Fraudulent Scheme 2

       This case arises out of a scheme in which Charles Gordon stole $750,000

from Chang. Gordon owned and served as the chief executive officer of OPT

Title, a Florida corporation, and Ziggurat (Panama), S.A., a Panamanian

corporation. Ziggurat’s purported business was to secure for its clients multi-

million dollar loans from global banking institutions and underwriters. Gordon

told Ziggurat’s clients that because the financial institutions required proof of their

liquidity to obtain financing, the clients needed to deposit a percentage of the total

amount to be financed in an escrow account OPT Title maintained with the Bank.

Gordon had clients transfer the escrow funds into an account at the Bank titled

“OPT Title & Escrow Inc Escrow Account” (the “OPT Escrow Account”). Instead

of holding the funds in escrow, however, Gordon diverted the money to pay

Ziggurat’s operating expenses and his personal expenses. Under this scheme,

Gordon diverted more than $3,000,000.

       In January 2010, Chang was approached by Chris Lim about advancing

$750,000 to fund an escrow deposit for a Ziggurat client who was attempting to

obtain financing to build a Caribbean resort. Chang was told that if the financing


       2
         For purposes of determining whether Chang stated a claim for relief, we accept his well-
pled allegations as true and construe them in the light most favorable to Chang. See Chaparro v.
Carnival Corp., 693 F.3d 1333, 1335 (11th Cir. 2012).
                                                4
                  Case: 15-13636       Date Filed: 11/08/2016       Page: 5 of 26


did not close within 90 days, his deposit would be refunded. In February 2010,

Chang wired $750,000 to the OPT Escrow Account, believing OPT Title would

hold the money in escrow. But once Chang’s funds were deposited in the OPT

Escrow Account, Gordon immediately transferred them to another account with the

Bank where they were commingled with other funds. Believing that his money

was still in the OPT Escrow Account, when the loan failed to close within 90 days,

Chang agreed to extend the escrow period.

       Several escrow extensions later, and more than two years after Chang

initially transferred the money to the OPT Escrow Account, the Bank was asked

whether OPT Title had enough money in its accounts to cover the $750,000 owed

to Chang and whether there was a lis pendens on the OPT Escrow Account. The

Bank responded that there was no lis pendens on the account but failed to address

whether the balance in OPT Title’s accounts was sufficient to cover the amount

owed to Chang. 3

       Subsequently, Gordon’s fraud was uncovered. He was indicted on a federal

wire-fraud charge and pled guilty. To date, Chang has not recovered his $750,000.

B.     Chang’s Claims Against the Bank

       Chang filed this lawsuit against the Bank in federal district court based on

diversity jurisdiction. He amended his complaint once as a matter of right. Before

       3
           In fact, at the time of the inquiry, OPT Title’s accounts with the Bank had a negative
balance.
                                                  5
                 Case: 15-13636         Date Filed: 11/08/2016        Page: 6 of 26


the Bank responded to Chang’s First Amended Complaint, the district court

entered an order setting the case for trial and requiring the parties to complete

discovery 70 days prior to trial.

      1.        Chang’s Proposed Second Amended Complaint

      The Bank then moved to dismiss the First Amended Complaint with

prejudice for failure to state a claim. Chang opposed the motion to dismiss and also

filed a motion seeking leave to file a Second Amended Complaint. In the proposed

Second Amended Complaint, Chang set forth additional allegations that a Bank

employee had assisted Gordon in the fraud. Chang alleged that Olga Padgett-

Perdomo, the Bank’s vice president who prepared the paperwork to open OPT

Title’s accounts, permitted Gordon to name the OPT Escrow Account as an escrow

account even though OPT Title had not complied with the Bank’s procedures for

opening an escrow account. Chang alleged that several months after opening the

account, Padgett-Perdomo wrote a letter on the Bank’s letterhead (the “Seven-digit

Letter”) representing that OPT Title’s “[e]scrow account” had “deposits in a

business checking and savings account in the seven digit amounts” when in fact the

total balance in all OPT Title’s accounts with the Bank at that time was less than

$100,000. Second Am. Compl. at ¶ 35 (Doc. 29-1). 4




      4
          Citations to “Doc.” refer to docket entries in the district court record in this case.
                                                   6
              Case: 15-13636    Date Filed: 11/08/2016   Page: 7 of 26


      Chang’s allegations also suggested Gordon paid off Padgett-Perdomo for

supporting his fraudulent acts. Chang alleged that Gordon told an associate that he

had loaned a Bank employee $100,000 and that Gordon paid Padgett-Perdomo

$100,000 several months after she opened OPT Title’s accounts. Gordon did not

pay Padgett-Perdomo directly; instead, OPT Title transferred $100,000 from an

account with the Bank to the bank account of an entity Padgett-Perdomo

controlled.

      In his proposed Second Amended Complaint, Chang asserted causes of

action against the Bank for negligence, gross negligence, aiding and abetting fraud,

and aiding and abetting conversion. The Bank opposed Chang’s motion for leave

to file a Second Amended Complaint, arguing that the allegations were insufficient

to establish that the Bank or Padgett-Perdomo knew about the fraudulent scheme

or provided substantial assistance to Gordon.

      While the motions to dismiss and for leave to amend were pending, Chang

zealously pursued discovery. After the parties had engaged in substantial

discovery, the district court granted the Bank’s motion to dismiss, dismissing the

First Amended Complaint with prejudice; denied as futile Chang’s motion for

leave to file the proposed Second Amended Complaint; and instructed the clerk of

court to close the case. As to the proposed Second Amended Complaint, the court

concluded that Chang failed to state a claim for any of the causes of action because


                                         7
              Case: 15-13636     Date Filed: 11/08/2016    Page: 8 of 26


his allegations were insufficient to show that the Bank or Padgett-Perdomo knew

about Gordon’s fraud or that they had substantially assisted the fraud. Even though

the court credited Chang’s allegations that Gordon illicitly loaned Padgett-

Perdomo $100,000, it concluded that Chang “fail[ed] to allege any connection

between the secret loan and Gordon’s misappropriation, for example, an illicit quid

pro quo arrangement whereby Gordon secretly loaned the employee money in

exchange for her concealing his fraud.” Chang v. JPMorgan Chase Bank, N.A.,

No. 14-cv-20368, 2014 WL 7564668, at *11 (S.D. Fla. Dec. 8, 2014).

      2.     Chang’s Rule 59(e) Motion and Proposed New Allegations

      Chang filed a motion under Federal Rule of Civil Procedure 59(e) asking the

district court to reconsider its decision and alter or amend its order dismissing his

claims with prejudice and denying him leave to amend his complaint. In his

motion, Chang set forth additional allegations based on facts he learned through

discovery to support his contentions that (1) Padgett-Perdomo knew that OPT Title

was supposed to be holding Chang’s money in escrow; (2) Padgett-Perdomo

assisted Gordon in the fraudulent scheme; and (3) Gordon paid Padgett-Perdomo

$100,000 in exchange for her assistance. Below we address how Chang’s new

allegations support each of these inferences.




                                           8
             Case: 15-13636     Date Filed: 11/08/2016   Page: 9 of 26


            a.     Allegations That Padgett-Perdomo Knew that OPT Title
                   Agreed to Hold Chang’s Money in Escrow

      First, Chang’s allegations support an inference that Padgett-Perdomo knew

OPT Title was supposed to be holding Chang’s money in escrow even before

Chang transferred the money. He alleged that a week before he wired money to

OPT Title, Padgett-Perdomo met with Chris Lim and William Lin, who were

conducting due diligence, at her office at the Bank. At the meeting, Padgett-

Perdomo assured them that OPT Title had an excellent relationship with the Bank.

Lim and Lin showed Padgett-Perdomo a copy of the escrow agreement between

Chang and OPT Title, which described the nature of the financing arrangement and

reflected that OPT Title would be holding Chang’s money in escrow. When Lim

and Lin discussed that OPT Title was supposed to hold Chang’s money in escrow,

Padgett-Perdomo reassured them that Chang’s funds would be held safely in an

escrow account with the Bank.

            b. Allegations That Padgett-Perdomo Knew about and Assisted
               Gordon with the Fraud

      Second, Chang’s more detailed allegations support an inference that Padgett-

Perdomo knew about and assisted Gordon with the fraudulent scheme. He alleged

that after he sent his money to the Bank, Lim and Lin spoke with Padgett-Perdomo

several times on his behalf. In these conversations, Padgett-Perdomo again

represented to them that Chang’s money was in the OPT Escrow Account, even


                                         9
             Case: 15-13636    Date Filed: 11/08/2016   Page: 10 of 26


though Gordon had immediately moved Chang’s money out of the account. An

inference can be drawn from these allegations that Padgett-Perdomo lied to Lim

and Lin to cover up Gordon’s theft.

      Chang also set forth other allegations about Padgett-Perdomo’s role with

respect to the OPT Escrow Account that support the conclusion that she knew

about and was assisting Gordon with the fraud. He alleged that Padgett-Perdomo,

in her role as Bank vice president, prepared the paperwork to open OPT Title’s and

Ziggurat’s accounts with the Bank. She added the words “Escrow Account” to the

name of the OPT Escrow Account, even though the account was not an authorized

escrow account with the Bank. Moreover, almost immediately after OPT Title

opened its accounts at the Bank, Padgett-Perdomo provided letters vouching for

OPT Title. Just five days after opening the accounts, Padgett-Perdomo wrote a

letter to a Cayman Islands bank stating that OPT Title had a banking relationship

with the Bank and had “maintained excellent relationships.” Mot. to Alter or

Amend at 8 (Doc. 59). One week later, Padgett-Perdomo prepared another

vouching letter on behalf of OPT Title, again affirming that OPT Title had

“maintained excellent relationships.” Id. Chang alleged that when Padgett-

Perdomo wrote these letters, suspicious activity had already occurred in OPT

Title’s accounts. For example, when OPT Title opened its accounts with the Bank,

it made a single deposit into each account. Also, in one account, OPT Title tried to


                                         10
               Case: 15-13636       Date Filed: 11/08/2016       Page: 11 of 26


deposit a $1,000 check, but the deposit was rejected because the check was written

on a closed account.

       Chang further alleged that Padgett-Perdomo tried to keep other Bank

employees from reviewing OPT Title’s accounts. A Bank branch employee

became suspicious about OPT Title after a potential OPT Title client brought a

copy of the Seven-digit Letter to a Bank branch and requested proof that OPT Title

was a stable business that was accustomed to handling large transactions. When

the employee reviewed OPT Title’s accounts, she saw that OPT Title’s accounts

had much less than $1,000,000 deposited in them and contacted Padgett-Perdomo

about the accounts. Although the letter had a recent date, Padgett-Perdomo told

the employee that she wrote the Seven-digit Letter “several years ago” and that

OPT Title no longer kept seven digit balances with the Bank.5 Id. at 11. Padgett-

Perdomo also told the employee that the letter could be a forgery. She insisted that

the employee allow her to handle the matter. When the Bank first investigated the

Seven-digit Letter, Padgett-Perdomo stated that she had written it in 2009, but later

denied writing the letter at all. Chang’s allegations reflect that Padgett-Perdomo

changed her story and support an inference that she originally claimed to have

written the letter to keep the Bank from investigating OPT Title’s accounts more

closely.

       5
         Padgett-Perdomo’s claim that she wrote the letter several years ago is suspect because at
that time OPT Title had only had a relationship with the Bank for just over a year.
                                               11
             Case: 15-13636     Date Filed: 11/08/2016   Page: 12 of 26


             c. Allegations that Gordon Paid Off Padgett-Perdomo

      Third, Chang’s new allegations support an inference that Gordon paid off

Padgett-Perdomo for her support in the fraudulent scheme. According to Chang’s

allegations, Gordon surreptitiously paid Padgett-Perdomo $100,000. Gordon wired

$100,000 from an OPT Title account at the Bank to Infinit Management LLC, an

entity controlled by Padgett-Perdomo. One day later, Padgett-Perdomo transferred

more than $90,000 from Inifinit’s bank account to Colombia. Although Padgett-

Perdomo testified that Gordon loaned her the $100,000, she conceded under oath

that there was no written loan agreement, Gordon and Padgett-Perdomo never

agreed on repayment terms, and Padgett-Perdomo has never repaid any money to

Gordon. These allegations certainly support an inference that there was no loan.

      Chang also alleged facts suggesting that Padgett-Perdomo created Infinit to

surreptitiously receive money from Gordon. She created Infinit just two months

after opening OPT Title’s accounts at the Bank, and Infinit never performed any

services. Although Bank policies required Padgett-Perdomo to inform the Bank

about any outside business, she never told the Bank about Infinit.

      The district court denied Chang’s Rule 59(e) motion, determining that even

considering these new allegations, Chang failed to establish that the Bank or

Padgett-Perdomo knew of, or substantially assisted, Gordon’s fraud and thus failed

to state claims for relief. Chang timely appealed the district court’s orders granting


                                          12
               Case: 15-13636        Date Filed: 11/08/2016       Page: 13 of 26


the Bank’s motion to dismiss and denying his motion to amend as well as denying

his motion to alter or amend the judgment.

       After the district court dismissed Chang’s claims with prejudice, the Bank

moved to recover its attorney’s fees from Chang under Florida’s offer-of-judgment

statute. See Fla. Stat. § 786.79. The district court granted the Bank’s motion and

awarded it $48,702.80 in attorney’s fees. Chang timely appealed this order as well.

Chang’s consolidated appeals are now before the Court.

                            II.     STANDARD OF REVIEW

       We review the district court’s denial of Chang’s motion to alter or amend the

judgment under Federal Rules of Civil Procedure 59(e) for abuse of discretion. 6

Drago v. Jenne, 453 F.3d 1301, 1305 (11th Cir. 2006). When, as here, the plaintiff

sought through a Rule 59(e) motion leave to amend his complaint and the district

court denied the motion on the basis that the amendment would be futile, to

determine whether the district court abused its discretion in denying the Rule 59(e)

motion we must ask “whether the proposed complaint indeed failed to state a claim




       6
          Chang has abandoned any argument that the district court erred when it concluded that
his First Amended Complaint, which included no allegations about Gordon’s payment to
Padgett-Perdomo, failed to state a claim because he does not challenge this determination on
appeal. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). And
because we conclude that the district court erred when it denied Chang’s Rule 59(e) motion on
the basis that he had failed to state a claim for relief and instead should have permitted him to
file an amended complaint, we need not address whether the district court erred in denying his
motion for leave to file his Second Amended Complaint.
                                                13
              Case: 15-13636     Date Filed: 11/08/2016     Page: 14 of 26


for relief.” Spanish Broad. Sys. of Fla., Inc. v. Clear Channel Commc’ns, Inc.,

376 F.3d 1065, 1077 (11th Cir. 2004).

      To state a claim for relief, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). “A

claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. The plausibility standard “asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. In other words, the

allegations in the complaint “must be enough to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

“Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 550 U.S. at 679.

                                 III.   DISCUSSION

      The primary issue before us is whether the district court erred in denying

Chang’s Rule 59(e) motion on the basis that even considering his new allegations,

he failed to state a claim for relief. Because Chang set forth sufficient allegations

to state a plausible claim for relief with respect to each cause of action asserted, we




                                            14
             Case: 15-13636     Date Filed: 11/08/2016   Page: 15 of 26


conclude that the district court erred in denying Chang’s Rule 59(e) motion and

should have permitted him to amend his complaint.

A.    Negligence Claim

      We begin by reviewing the district court’s conclusion that even considering

the additional allegations Chang set forth in his Rule 59(e) motion, he failed to

state a claim for negligence. Under Florida law, “[t]o maintain an action for

negligence, a plaintiff must establish that the defendant owed a duty, that the

defendant breached that duty, and that this breach caused the plaintiff damages.”

Fla. Dep’t of Corr. v. Abril, 969 So. 2d 201, 204 (Fla. 2007). To determine

whether Chang stated a claim for relief, we must decide whether his allegations

were sufficient to establish that the Bank owed a duty to Chang, a noncustomer.

      Florida, like other jurisdictions, recognizes that as a general matter, “a bank

does not owe a duty of care to a noncustomer with whom the bank has no direct

relationship.” Eisenberg v. Wachovia Bank, N.A., 301 F.3d 220, 225 (4th Cir.

2002); see Conder v. Union Planters Bank, N.A., 384 F.3d 397, 399 (7th Cir. 2004)

(discussing “the many cases that refuse . . . to impose on banks a general duty of

care towards persons who are not their customers and to whom therefore they have

no contractual obligations”); Sroka v. Compass Bank, No. 2006-CA-1117,

2006 WL 2535656, at *1 (Fla. Cir. Ct. Aug 31, 2006) (“As a matter of law, a bank

does not owe a duty to non-customers regarding the opening and maintenance of


                                         15
               Case: 15-13636       Date Filed: 11/08/2016      Page: 16 of 26


its accounts.”). But there is an exception to this rule: a bank may be liable to a

noncustomer for its customer’s misappropriation when a fiduciary relationship

exists between the customer and the noncustomer, the bank knows or ought to

know of the fiduciary relationship, and the bank has actual knowledge of its

customer’s misappropriation. See Chaney v. Dreyfus Serv. Corp., 595 F.3d 219,

232 (5th Cir. 2010) (applying New York law); Atlanta & St. A.B. Ry. Co. v.

Barnes, 95 F.2d 273, 276 (5th Cir. 1938) (recognizing that a bank may be held

liable for misappropriation under Florida law “when the bank knows that an actual

misappropriation is intended or is in progress”). 7 We conclude that Chang’s

allegations are sufficient to establish that the Bank owed a duty to Chang because

(1) OPT Title owed a fiduciary duty to Chang; (2) the Bank, through Padgett-

Perdomo, was aware of this fiduciary relationship; and (3) the Bank, through

Padgett-Perdomo, knew that Gordon was misappropriating money from the

account.

       1.     Existence of a Fiduciary Relationship Between Chang and OPT
              Title

       First, we readily conclude that Chang’s additional allegations sufficiently

established that OPT Title owed a fiduciary duty to Chang. Chang alleged that he

and OPT Title agreed in writing that OPT Title would hold his money in escrow

       7
         Decisions of the former Fifth Circuit rendered prior to close of business on September
30, 1981, are binding on this Court. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc).
                                               16
             Case: 15-13636     Date Filed: 11/08/2016   Page: 17 of 26


and return it intact to him regardless of whether Ziggurat ultimately obtained

financing for the underlying development project. Because OPT Title held

Chang’s funds in escrow under that agreement, it owed Chang a fiduciary duty

under Florida law. See Watkins v. NCNB Nat’l Bank of Fla., N.A., 622 So. 2d
1063, 1064 (Fla. Dist. Ct. App. 1993) (“[E]scrow holders have a fiduciary duty to

exercise reasonable skill and ordinary diligence.”).

      2.     The Bank’s Knowledge of the Fiduciary Relationship

      Second, Chang sufficiently alleged that the Bank knew or should have

known of the fiduciary relationship between OPT Title and Chang. We can infer

from Chang’s allegations that the Bank, through its employee Olga Padgett-

Perdomo, knew that OPT Title was acting as a fiduciary to Chang.

      Chang’s allegations reflect that Padgett-Perdomo knew about the fiduciary

relationship even before Chang sent his money to the OPT Title Escrow account.

As part of due diligence, Lim and Lin met with Padgett-Perdomo at her office at

the Bank, showed her a copy of the escrow agreement between Chang and OPT

Title, and told her that OPT Title would be holding Chang’s money in escrow.

These allegations are more than sufficient to establish that Padgett-Perdomo knew

about the fiduciary relationship between Chang and OPT Title.

      The Bank argues that even if Padgett-Perdomo knew about the fiduciary

relationship, her knowledge should not be imputed to the Bank. We disagree.


                                         17
               Case: 15-13636       Date Filed: 11/08/2016      Page: 18 of 26


Under Florida law, knowledge an agent or employee acquires within the scope of

her authority generally may be imputed to her principal or employer. See Beck v.

Deloitte & Touche, 144 F.3d 732, 736 (11th Cir. 1998) (recognizing that under

Florida law knowledge of officer is generally imputed to corporation); see also

Bank of China, N.Y. Branch v. NBM LLC, 359 F.3d 171, 179 (2d Cir. 2004)

(recognizing that bank employee’s knowledge may be imputed to bank). However,

under Florida law “an exception to the imputation rule exists where an individual is

acting adversely to the corporation. In that situation, [her] knowledge and conduct

are not imputed to the corporation.” Beck, 144 F.3d at 736 (internal quotation

marks omitted); Restatement (Third) of Agency § 5.04 (2006) (explaining that an

agent’s knowledge will not be imputed to the principal when “the agent acts

adversely to the principal in a transaction or matter, intending to act solely for the

agent’s own purposes or those of another person”). Stated another way, an agent’s

knowledge will be imputed to the principal unless the agent’s interest is “entirely

adverse” to the principal’s interest, meaning “his actions must neither be intended

to benefit the corporation nor actually cause short- or long-term benefit to the

corporation.” Beck, 144 F.3d at 736 (citing Seidman & Seidman v. Gee, 625 So. 2d
1, 3 (Fla. Dist. Ct. App. 1992)).8 Thus, imputation is permitted when an agent’s


       8
         We acknowledge that in a decision issued before Beck an intermediate appellate Florida
court used a different standard to determine whether an agent’s knowledge should be imputed to
the principal. See Joel Strickland Enters., Inc. v. Atl. Discount Co., 137 So. 2d 627, 629 (Fla.
                                               18
               Case: 15-13636       Date Filed: 11/08/2016       Page: 19 of 26


actions were “designed to turn the corporation into an ‘engine of theft’ against

outsiders,” as opposed to when an agent took actions that diminished the assets of

the corporation itself. Gee, 625 So. 2d at 3.

       Accepting as true Chang’s allegations, we conclude that Padgett-Perdomo’s

knowledge can be imputed to the Bank because her interests were not entirely

adverse to the Bank’s. She learned about OPT Title’s fiduciary relationship while

performing her job at the Bank. We acknowledge that under Chang’s allegations,

Padgett-Perdomo learned about the fiduciary relationship while working to further

Gordon’s fraudulent scheme to use the OPT Escrow Account to steal money

deposited as escrow funds. Certainly, at this time Padgett-Perdomo was working

to further her own and Gordon’s interests. But we cannot say her interests were

entirely adverse to the Bank’s interests because her actions brought the Bank some

short-term benefit. See Beck, 144 F.3d at 736. After all, OPT Title entered into a

banking relationship with the Bank that involved very substantial deposits. In

addition to the deposits, Chang alleged—and the documents attached to his First

and proposed Second Amended Complaints reflect—that the Bank collected wire



Dist. Ct. App. 1962) (recognizing exception to imputation rule when the agent was “in reality
acting in his own business or for his own personal interest and adversely to the principal”
without considering whether some benefit flowed to the principal). But under our prior
precedent rule, we must adhere to the formulation of the adverse interest exception recognized in
Beck and consider whether Padgett-Perdomo’s interests were entirely adverse to the Bank’s.
See LeFrere v. Quezeada, 582 F.3d 1260, 1265 (11th Cir. 2009) (“Our prior panel precedent
rules applies to decisions . . . that address state law issues.”).
                                               19
             Case: 15-13636    Date Filed: 11/08/2016    Page: 20 of 26


and service fees from OPT Title. These allegations support the inference that

Padgett-Perdomo used the Bank as an engine for Gordon’s scheme by allowing

him to set up an escrow account to collect funds that he would then misappropriate.

At least at the motion to dismiss stage, we may impute Padgett-Perdomo’s

knowledge to the Bank; thus, we conclude that Chang’s allegations were sufficient

to establish that the Bank knew that OPT Title was acting as Chang’s fiduciary.

      3.     The Bank’s Knowledge of Gordon’s Misappropriations

      Third, Chang adequately alleged in his Rule 59(e) motion that the Bank

knew Gordon was misappropriating money held in the OPT Escrow Account. His

allegations are sufficient to establish that Padgett-Perdomo knew about the

misappropriation and, for the reasons set forth above, her knowledge may be

imputed to the Bank.

      The plausible allegations in Chang’s Rule 59(e) motion support the

inference that Padgett-Perdomo actually knew that Gordon was misappropriating

money from the account and used her position as vice president at the Bank to

assist him in carrying out the fraud. These allegations include that Padgett-

Perdomo (1) allowed OPT Title to label its account as an escrow account, even

though she and OPT Title had not complied with the Bank’s procedures for

opening an authorized escrow account; (2) assured Lim and Lin before Chang

wired money to the Bank that OPT Title would hold his money in the OPT Escrow


                                         20
             Case: 15-13636    Date Filed: 11/08/2016   Page: 21 of 26


Account with the Bank; (3) continued to tell Lim and Lin that Chang’s money was

being held in the OPT Escrow Account even though Gordon had taken the money;

(4) tried to prevent a Bank employee from investigating the OPT Escrow Account

in connection with the Seven-digit Letter; and (5) surreptitiously received

$100,000 from Gordon. Because we can infer that Padgett-Perdomo was assisting

Gordon in his fraudulent scheme, we can also conclude that Padgett-Perdomo

knew that Gordon was misappropriating money from the OPT Escrow Account.

      The Bank argues that we cannot draw any inference that Padgett-Perdomo

knew about or assisted Gordon in the fraudulent scheme based on the $100,000

payment because Gordon paid Padgett-Perdomo four months after he

misappropriated Chang’s funds. But Chang’s allegations support the inference that

Gordon paid Padgett-Perdomo for her ongoing assistance in and cover up of his

fraudulent scheme. Chang alleged that Padgett-Perdomo assisted Gordon both

before and after Chang’s money was stolen. He alleged that before the theft

occurred, Padgett-Perdomo labeled OPT Title’s account as an escrow account and

met with Lim and Lin. And Chang alleged that after the theft occurred Padgett-

Perdomo repeatedly assured Lim and Lin that Chang’s money was still in the OPT

Escrow Account and tried to keep other Bank employees from investigating the

Seven-digit Letter and the OPT Escrow Account.




                                         21
               Case: 15-13636       Date Filed: 11/08/2016      Page: 22 of 26


       The district court rejected Chang’s allegations as insufficient because it

concluded the allegations showed nothing more than that the Bank and Padgett-

Perdomo engaged in routine banking services. We cannot agree. Even if Chang

has no explicit allegation that Padgett-Perdomo knew about Gordon’s fraud, such a

direct allegation was unnecessary because Chang’s allegations supported an

inference that Padgett-Perdomo knew that Gordon was misappropriating money.

See Avenue CLO Fund, Ltd. v. Bank of Am., N.A., 723 F.3d 1287, 1297 (11th Cir.

2013) (recognizing that actual knowledge may be established through inference).

       Furthermore, Padgett-Perdomo’s knowledge that Gordon had

misappropriated the money can be imputed to the Bank. As we explained in

Section III.A.2 above, under Florida law we may impute Padgett-Perdomo’s

knowledge to the Bank because her interests were not entirely adverse to those of

the Bank, which gained some benefit from her conduct.

       Although banks generally owe no duty to noncustomers, Chang’s allegations

as set forth in his Rule 59(e) motion were sufficient to establish that the Bank owed

him a duty, and thus he stated a claim for negligence. The district court erred

when it denied his Rule 59(e) motion; instead, it should have permitted him to

amend his complaint.9



       9
        For the same reasons, we conclude that the district court erred by refusing to allow
Chang to amend his gross negligence claim. Notably, the Bank relies solely on its argument
                                               22
               Case: 15-13636       Date Filed: 11/08/2016      Page: 23 of 26




B.     Aiding and Abetting Fraud

       We now turn to whether the district court erred in denying Chang’s Rule

59(e) motion on the basis that he failed to state a claim for aiding and abetting

fraud. We conclude that Chang stated a claim for relief with respect to this cause

of action as well.

       Although no Florida court has explicitly recognized a cause of action for

aiding and abetting fraud, Florida courts have assumed that the cause of action

exists. ZP No. 54 Ltd. P’ship v. Fid. & Deposit Co. of Md., 917 So. 2d 368, 371-

72 (Fla. Dist. Ct. App. 2005) (explaining that aiding and abetting fraud “may well

be a valid cause of action in Florida”). Florida courts have presumed that a tort

claim for aiding and abetting fraud has three elements: (1) the existence of “an

underlying fraud”; (2) that “[t]he defendant had knowledge of the fraud”; and (3)

that the defendant “provided substantial assistance to advance the commission of

the fraud.” Id. We have already explained above why Chang’s allegations are

sufficient to establish that the existence of an underlying fraud and the Bank’s

knowledge of the fraud.




about why Chang failed to state a claim for negligence to support its argument about gross
negligence.
                                               23
             Case: 15-13636     Date Filed: 11/08/2016    Page: 24 of 26


      Regarding the third element, we conclude Chang plausibly alleged that the

Bank provided substantial assistance to advance the commission of the fraud.

“Substantial assistance occurs when a defendant affirmatively assists, helps

conceal or fails to act when required to do so, thereby enabling the breach to

occur.” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 295 (2d Cir. 2006) (internal

quotation marks omitted). Mere inaction “constitutes substantial assistance only if

the defendant owes a fiduciary duty directly to the plaintiff.” Id. (internal

quotation marks omitted). Because “banks do have a duty to safeguard trust funds

deposited with them when confronted with clear evidence indicating that those

funds are being mishandled,” a bank’s inaction—that is, its failure to stop the theft

of such trust funds—can constitute substantial assistance. Id.; see In re First

Alliance Mortg. Co., 471 F.3d 977, 995 (9th Cir. 2006) (explaining that a bank’s

performance of ordinary business transactions for a customer “can satisfy the

substantial assistance element of an aiding and abetting claim if the bank actually

knew those transactions were assisting the customer in committing a specific tort”

(internal quotation marks omitted)). Put another way, to establish that a bank

substantially assisted a fraudulent scheme to steal trust funds, knowledge of the

underlying fraud “is the crucial element.” In re First Alliance Mortg. Co.,
471 F.3d at 995 (internal quotation marks omitted).




                                          24
               Case: 15-13636       Date Filed: 11/08/2016       Page: 25 of 26


       Here, Chang’s allegations are sufficient to establish that the Bank provided

substantial assistance through its inaction. Chang’s allegations establish that the

Bank (through Padgett-Perdomo) knew that OPT Title was holding the funds in

escrow and also knew about Gordon’s ongoing fraud. Thus, the bank had a

fiduciary duty to Chang. Under these particular circumstances, the Bank’s failure

to warn Chang or stop Gordon’s fraud is sufficient to constitute substantial

assistance.10 See Lerner, 459 F.3d at 295.

       Considering the allegations in his Rule 59(e) motion, Chang stated a claim

for aiding and abetting fraud, and the district court erred as a matter of law when it

denied the Rule 59(e) motion on the basis that he failed to state a claim for relief.

Instead, the district court should have granted his motion and allowed Chang to

amend his complaint. 11 Because Chang stated claims for negligence, gross



       10
          We note that Chang’s allegations certainly are sufficient to establish that Padgett-
Perdomo substantially assisted Gordon’s fraud through her affirmative actions including adding
“escrow” to the name of the OPT Escrow Account, sending vouching letters on behalf of OPT
Title, misrepresenting that Chang’s money was still in the OPT Escrow Account after it had been
withdrawn, and trying to keep other Bank personnel from investing the OPT Escrow Account. A
more difficult question is whether Padgett-Perdomo’s actions may be imputed to the Bank such
that we can say the Bank actively assisted Gordon with the fraud. After all, the imputation cases
discussed above address only when an agent’s knowledge may be imputed to her employer. See
Section III.A.2 above. We need not answer whether Chang’s allegations are sufficient to impute
Padgett-Perdomo’s actions to the Bank, however, because, as explained above, Chang’s
allegations are sufficient to establish that the Bank provided substantial assistance through its
inaction.
       11
          For the same reasons, we also conclude that Chang stated a claim for aiding and
abetting conversion and the district court erred in denying him leave to amend. The parties
implicitly concede that Chang’s aiding-and-abetting-conversion claim rises or falls with his
aiding-and-abetting-fraud claim.
                                               25
             Case: 15-13636      Date Filed: 11/08/2016       Page: 26 of 26


negligence, aiding and abetting fraud, and aiding and abetting conversion, we hold

that the district court abused its discretion when it denied his Rule 59(e) motion.

Upon remand, the district court should permit Chang to file an amended complaint

reflecting the allegations that he set forth in the motion.



                               IV.    CONCLUSION

       For the reasons set forth above, we reverse the district court’s order denying

Chang’s Rule 59(e) motion to alter or amend the judgment and remand the case for

further proceedings consistent with this opinion. Because we reverse the judgment

in favor of the Bank, we vacate the district court’s award of attorney’s fees to the

Bank based on Florida’s offer of judgment statute.

      REVERSED IN PART, VACATED IN PART, AND REMANDED.




                                           26